        Case 1:15-cr-00536-PGG Document 849 Filed 10/30/18 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     October 30, 2018



By ECF

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:     United States v. Irfan Amanat,
                       S8 15 Cr. 536 (PGG)


Dear Judge Gardephe:

       The Government respectfully submits this letter to update the Court regarding the condition
of the FBI Confidential Informant (the “CI”) the Government intended to call at yesterday’s
evidentiary hearing concerning the Government’s allegations that Irfan Amanat obstructed justice.

        As the Court is aware, following the defendant’s conviction, the Government moved for
the defendant’s remand and intended to call the CI to provide evidence of the defendant’s
obstruction efforts. The CI, who has a history of heart problems, was unable to testify because he
was unexpectedly taken to the hospital by the FBI after the CI experienced symptoms that caused
the CI and the FBI to believe he was in severe medical distress. Blood tests and an examination
at the hospital confirmed that the CI had an adverse reaction to a new medication. The CI stabilized
and has since been released from the hospital.

        The Government spoke with defense counsel Greg Morvillo, and the parties jointly request
that the hearing be continued at a later date, at which the Government intends to call the CI as a
witness. Mr. Morvillo indicated that he is reviewing the 3500 materials the Government provided
to defense counsel yesterday evening and intends to meet with the defendant in advance of the
hearing. The Government requests that the Court continue the hearing on the morning of
November 16, 2018, a date that is convenient for the CI, defense counsel and the Government.
Case 1:15-cr-00536-PGG Document 849 Filed 10/30/18 Page 2 of 2
                                                                      Page 2




                                  Respectfully submitted,

                                  GEOFFREY S. BERMAN
                                  United States Attorney

                            By:          /s/
                                  Damian Williams
                                  Andrea M. Griswold
                                  Daniel M. Tracer
                                  Assistant United States Attorneys
                                  (212) 637-2298/1205/2329
